10/02/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 20-0120



                            No. DA 20-0120

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

DALE NEWBURY,

           Defendant and Appellant.



                                ORDER




     Upon consideration of Appellant’s motion for extension of time to

produce transcripts on appeal, and good cause appearing, Court

Reporter Sheena Jendro Cobb is granted an extension of time to and

including November 23, 2020, within which to prepare, file, and serve

the transcripts requested on appeal.

     The Clerk shall serve a copy of this Order upon the district court

and the court reporter.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                    October 2 2020